       Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 1 of 8




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

                                           )
GEORGIA ADVOCACY                           )
OFFICE, et al.,                            )
                                           )
             Plaintiffs,                   )          CIVIL ACTION
                                           )
      v.                                   )          NO. 1:19-CV-1634-WMR-JFK
                                           )
PATRICK LABAT, et al.,                     )
                                           )
             Defendants.                   )
                                           )

                PLAINTIFFS’ MOTION FOR ISSUANCE OF A
                  SECOND PRELIMINARY INJUNCTION

      1.     Plaintiffs respectfully move the Court to issue a second, successive

preliminary injunction. In light of the Eleventh Circuit’s ruling that the first

preliminary injunction has expired, Plaintiffs request the Court to enter a second

injunction to continue protecting Class Plaintiffs while the case proceeds to trial.

      2.     Plaintiffs brought this case as a last resort to remedy unconstitutional

conditions of confinement in the South Fulton Jail. Women with serious mental

illness in the jail exhibited multiple symptoms of a deteriorated mental state, such

as feces-smearing, head-banging, and repeated suicidal behaviors. After three days
       Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 2 of 8




of testimony (Dkt. 62; Dkt. 68; Dkt. 69), the Court summarized the conditions as

“repulsive” and “something that’s got to be remedied and needs to be remedied

immediately.” Dkt. 73 at 54. The Court observed that there was “zero [expert

testimony] offered by anyone for the defense that [said] that what’s going on [in

the jail] is acceptable.” Id. at 55.

       3.     The Court therefore entered a preliminary injunction under the Prison

Litigation Reform Act (“PLRA”). The preliminary injunction required Defendants

to, among other things, offer minimum levels of out-of-cell time and to submit a

written plan to address the conditions. Dkt. 65; Dkt. 94. The Court subsequently

modified the scope of the preliminary injunction. Dkt. 143; Dkt. 163. The Court

also certified a class of women with psychiatric disabilities. Dkt. 86. Defendants

subsequently appealed the entry of the preliminary injunction.

       4.     In the interim, Plaintiffs sought contempt for Defendants’ failure to

abide by the preliminary injunction. Plaintiffs presented evidence—including

Defendants’ own records and admissions, as well as testimony from women in the

jail—that established Defendants were failing to abide by the preliminary

injunction. Dkt. 280; Dkt. 294.

       5.     Last week, before the Court was able to rule on the contempt motion,

the Eleventh Circuit determined that preliminary injunctions issued under the


                                          2
       Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 3 of 8




PLRA automatically expire after 90 days. Georgia Advocacy Office v. Jackson,

No. 19-14227, 2021 WL 2944338, at *1 (11th Cir. July 14, 2021). Plaintiffs

therefore seek an order issuing a second preliminary injunction to protect class

plaintiffs while the case proceeds to trial.

      6.     The necessity of the injunction still exists. And under the PLRA, a

district court may issue a second or successive preliminary injunction.1 Indeed,

“[n]othing in the [PLRA] limits the number of times a court may enter preliminary

relief.” Mayweathers v. Newland, 258 F.3d 930, 936 (9th Cir. 2001). In

Mayweathers, the district court issued a preliminary injunction, which the

defendants appealed, seeking a ruling that the injunction expired after 90 days. Id.

at 936. While that appeal was pending, the district court issued a second, identical

preliminary injunction to preserve the status quo, which the defendants also

appealed. Id. at 935–36. Consolidating the appeals, the Ninth Circuit found that the

court was well within its authority to issue successive, identical injunctions: “The

district court did not . . . violate the terms of the [PLRA] by entering the second

injunction after the first one expired.” Id. at 936.


1
       By seeking a renewed preliminary injunction, Plaintiffs are abiding by the
Eleventh Circuit’s determination that the first preliminary injunction has expired.
Plaintiffs are, however, seeking rehearing of that determination en banc and they do
not intend to waive their argument that the first injunction remains in effect.


                                               3
        Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 4 of 8




       7.       Similarly, in Alloway v. Hodge, 72 F. App’x 812 (10th Cir. 2003), the

Tenth Circuit held that a second injunction was appropriate even after a defendant

moved to terminate the original injunction due the expiration of the 90 days. In

Alloway, the defendants did not appeal the preliminary injunction, but later moved

to terminate it, arguing that the failure to make the requisite findings and to make

the order final within 90 days resulted in the automatic termination of the

injunction. Id. at 814. In response, the district court issued a new order. Id. at 815.

On appeal, the Tenth Circuit held that, although the original preliminary injunction

had expired, the district court effectively entered a new, successive injunction fully

compliant with the PLRA. Id. at 817. Quoting Mayweathers, the Court reiterated:

“‘Nothing in the PLRA limits the number of times a court may enter preliminary

relief.’” Id.

       8.       Consistent with the authority granted to district courts under the

PLRA, Plaintiffs respectfully request that the Court enter a new preliminary

injunction, with the same terms as the injunction previously in place. Such a

renewal is appropriate. Indeed, courts in this Circuit have summarily renewed

preliminary injunctions under the PLRA without a new hearing. In Hoffer v. Jones,

for example, the court re-issued a preliminary injunction under the PLRA without a

hearing and by “incorporat[ing] all previously made findings supporting the


                                             4
         Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 5 of 8




original injunction and subsequent modifications.” 4:17CV214-MW/CAS at 3–4

(N.D. Fla. Feb. 21, 2018). See also Laube v. Campbell, 255 F. Supp. 2d 1301, 1304

(M.D. Ala. 2003) ((“[T]he . . . preliminary injunction has expired . . . . This is not

to say, however, that the plaintiffs may not move for another preliminary

injunction if they so desire.”). Here, a re-issued preliminary injunction is similarly

appropriate.2

         9.     Plaintiffs are prepared to move to trial expeditiously as soon as the

Motion for Summary Judgment is resolved. Plaintiffs therefore anticipate needing

to renew the preliminary injunction only once, to cover the period leading up to a

trial.

                                     CONCLUSION

         For all of these reasons, the Court should issue a second preliminary

injunction.



                              [signature on following page]




2
       To the extent the Court wishes to make additional findings, Plaintiffs
incorporate by reference the evidence presented in their contempt motion. Dkt. 280;
Dkt. 294. In addition, while Plaintiffs do not believe a hearing is necessary to
establish new findings, they are prepared to present evidence at a hearing should the
Court wish to make new findings.


                                             5
Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 6 of 8




Respectfully submitted, this 23rd day of July, 2021.



Devon Orland                                 Atteeyah Hollie
Ga. Bar No. 554301                           Ga. Bar No. 411415
Anne Kuhns                                   Ryan Primerano
Ga. Bar No. 149200                           Ga. Bar No. 404962
GEORGIA ADVOCACY OFFICE                      SOUTHERN CENTER
1 West Court Square                          FOR HUMAN RIGHTS
Suite 625                                    60 Walton Street, NW
Decatur, Georgia 30030                       Atlanta, Georgia 30303
(404) 885-1234                               (404) 688-1202
(404) 378-0031 (fax)                         (404) 688-9440 (fax)
dorland@thegao.org                           sgeraghty@schr.org

                                             /s/ Jarred A. Klorfein
                                             Michael A. Caplan
                                             Ga. Bar No. 601039
                                             Jarred A. Klorfein
                                             Ga. Bar No. 562965
                                             CAPLAN COBB LLP
                                             75 Fourteenth Street, NE
                                             Suite 2750
                                             Atlanta, Georgia 30309
                                             (404) 596-5600
                                             (404) 596-5604 (fax)
                                             mcaplan@caplancobb.com
                                             jklorfein@caplancobb.com


                        Counsel for Plaintiffs




                                   6
      Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 7 of 8




                     CERTIFICATE OF COMPLIANCE

      I certify that this document has been prepared in compliance with Local

Rule 5.1(C) using 14-point, Times New Roman font.


                                                  /s/ Jarred A. Klorfein

July 23, 2021




                                        7
       Case 1:19-cv-01634-WMR Document 318 Filed 07/23/21 Page 8 of 8




                          CERTIFICATE OF SERVICE

      I certify that I electronically filed the foregoing using the CM/ECF system,

which will send notification of filing to all counsel of record.


                                                     /s/ Jarred A. Klorfein

July 23, 2021




                                           8
